Exhibit 10.1

NEULION, INC.
 
SUBSCRIPTION AGREEMENT FOR UNITS
 
(U.S. Subscribers - Non-Brokered)
 
Subscribers should complete and return an originally executed copy of this
Subscription Agreement to Loeb & Loeb LLP at 345 Park Avenue, New York, New York
10154, Attn: Ronelle Porter, Fax: 212-214-0956, or send a scanned copy to
rporter@loeb.com, no later than 2:00 p.m. (Eastern Standard Time) on September
19, 2012, together with payment per the instructions contained in section 4.2(b)
of this document.
 
TO:           NEULION, INC. (the “Corporation” or “NLN”)
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and offers
to purchase from the Corporation that number of units of securities of the
Corporation (“Units”) set out below at a price of $0.20 per Unit. Each Unit will
consist of one share of Common Stock and one-half of one purchase warrant, each
whole warrant (“Warrant”) entitling the holder thereof to purchase one share of
Common Stock of the Corporation at an exercise price of US$0.30 per share for a
period of 30 months following the closing of this offering.
 
The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Units” and acknowledges that
the Corporation and its counsel are relying upon the representations, warranties
and covenants of the Subscriber set forth therein and in the schedules thereto.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AND SUBSCRIBER INFORMATION
 
Please print ALL information (other than signatures), as applicable, in the
space provided below
 
 
(Name of Subscriber)                                                      
 
Account Reference (if applicable):                               
By:                                                                         
           
       Authorized Signature
 
                                                                                   
       
(Name of individual whose signature appears above
if different than the name of the subscriber printed
above)
 
                                                                               
           
(Subscriber’s Address)
 
 
                                                                                  
        
 
 
                                                                                 
         
(Telephone Number)                          (Email Address)



Number of Units:  ___________ x $0.20
Aggregate Subscription
Amount:                                                              
 

 
 
2

--------------------------------------------------------------------------------

 
 
1.              INTERPRETATION
 
1.1           Definitions
 
Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:
 
“Agency Agreement” means the agency agreement to be entered into between the
Agent and the Corporation in respect of the Offering.
 
“Agent” or “D&D” means D&D Securities Inc. (Toronto).
 
“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto, Ontario or New York, New
York are not open for business.
 
“Closing” shall have the meaning ascribed to such term in Section 4.1.
 
“Closing Date” shall have the meaning ascribed to such term in Section 4.1.
 
“Closing Time” shall have the meaning ascribed to such term in Section 4.1.
 
“Common Stock” means common stock in the capital of the Corporation.
 
“Corporation” means NeuLion, Inc. and includes any successor corporation to or
of the Corporation.
 
“Offering” means the offering of Units for aggregate gross proceeds of up to
$5.0 million, comprised of a brokered private placement through the Agent as
well as non-brokered and direct participation.
 
“PDF” means an electronic file format that has captured all the elements of a
printed document or an electronic image.
 
“Person” means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.
 
“Personal Information” shall have the meaning ascribed to such term in Section
8.1.
 
“Securities Laws” means, in respect of the Offering, the securities laws,
regulations and exchange rules having application thereto and the rules,
policies, notices and orders issued by the Securities Regulators having
application thereto.
 
“Securities Regulators” means the securities commissions or other securities
regulatory authorities of all the Selling Jurisdictions or the relevant Selling
Jurisdiction as the context requires.
 
“Selling Jurisdictions” means the United States and the states of the United
States in which purchasers of the Common Stock under the Offering are resident.
 
“Subscriber” means the subscriber for Units as set out in the “Subscription and
Subscriber Information” above.
 
“Subscribed Units” means the Units set out in the “Subscription and Subscriber
Information” above.
 
 
3

--------------------------------------------------------------------------------

 
 
“Subscription Agreement” means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement;
“hereof”, “hereto”, “hereunder”, “herein” and similar expressions mean and refer
to this Subscription Agreement and not to a particular Article or Section; and
the expression “Article” or “Section” followed by a number means and refers to
the specified Article or Section of this Subscription Agreement.
 
“Subscription Amount” means the aggregate subscription price to be paid by the
Subscriber for the Subscribed Units, as reflected in the “Subscription and
Subscriber Information” above.
 
“Term Sheet” means the term sheet delivered to potential purchasers under the
Offering a copy of which is attached hereto as Schedule “B”.
 
“TSX” means the Toronto Stock Exchange.
 
“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.
 
“Units” means the Units offered under the Offering, all as more fully described
in the attached Term Sheet.
 
“Unit Securities” means the Common Stock and Warrants to be comprised in the
Units.
 
“U.S.” means the United States.
 
“U.S. Person” means “U.S. person” as such term is defined in Rule 902(k) of
Regulation S under the U.S. Securities Act.
 
“U.S. Securities Act” means the United States’ Securities Act of 1933, as
amended.
 
“Voting Shares” means a security of the Corporation that (a) is not a debt
security, and (b) carries a voting right either under all circumstances or under
some circumstances that have occurred and are continuing.
 
“Warrant” means a purchase warrant entitling the holder to purchase one share of
Common Stock at an exercise price of US$0.30 per share, exercisable for a period
of 30 months following the Closing Date.
 
“Warrant Stock” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
1.2           Gender and Number
 
Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender,
words importing the neuter gender shall include the masculine and feminine
genders and words importing persons shall include firms and corporations and
vice versa.
 
1.3           Currency
 
Unless otherwise specified, all dollar amounts in this Subscription Agreement,
including the symbol “$”, are expressed in Canadian dollars, provided, however,
that “US$” indicates dollar amounts expressed in United States dollars.
 
1.4           Subdivisions and Headings
 
The division of this Subscription Agreement into Articles, Sections, Schedules
and other subdivisions, and the inclusion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Subscription Agreement.  The headings in this Subscription Agreement are not
intended to be full or precise descriptions of the text to which they refer.
Unless something in the subject matter or context is inconsistent therewith,
references herein to an Article, Section, Subsection, paragraph, clause or
Schedule are to the applicable article, section, subsection, paragraph, clause
or schedule of this Subscription Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.              SCHEDULES
 
2.1           Description of Schedules
 
The following are the schedules (including any appendix thereto) attached to and
incorporated in this Subscription Agreement by reference and deemed to be a part
hereof:
 
Schedule “A”             –         Certificate of Accredited Investor
 
Schedule “B”              –         Term Sheet
 
3.              SUBSCRIPTION FOR UNITS
 
3.1           Subscription for Units
 
The Subscriber hereby confirms its irrevocable subscription for and offer to
purchase the Subscribed Units from the Corporation, and hereby tenders the
Subscription Amount, which, upon acceptance by the Corporation, will constitute
a binding agreement of the Subscriber with the Corporation to purchase from the
Corporation, and, on the part of the Corporation, to sell to the Subscriber, the
Subscribed Units, on and subject to the terms and conditions set out in this
Subscription Agreement, for the Subscription Amount which is payable as
described in Article 4 hereto.
 
3.2           Acceptance and Rejection of Subscription by the Corporation
 
The Subscriber acknowledges and agrees that, notwithstanding Section 3.1 above,
the Corporation reserves the right, in its absolute discretion, to reject this
subscription for Units, in whole or in part, at any time prior to the Closing
Time. If this subscription is rejected in whole, any cheques or other forms of
payment delivered on account of the Subscription Amount will be promptly
returned to the Subscriber without interest or deduction. If this subscription
is accepted only in part, a cheque representing any refund of the Subscription
Amount for that portion of the subscription for Units not accepted will be
promptly delivered to the Subscriber without interest or deduction.
 
3.3           No U.S. Registration
 
The Subscriber acknowledges that neither the Unit Securities nor any Warrant
Stock has been, or will be, registered under the U.S. Securities Act, and
neither may be offered or sold in the United States or to any U.S. Person,
except pursuant to applicable exemptions from federal and state registration
requirements.
 
3.4           The Warrants


Warrant exercise will take place on a 'cash-less' basis, which will result in
the Warrant holder receiving shares of Common Stock equal to the value of the
intrinsic value of the Warrants being exercised. The intrinsic value will be
determined by subtracting the exercise price of US$0.30 from the average of the
closing prices from the previous 5 days prior to notice of the warrant exercise
(conversion from CDN dollars to US dollars will take place). As a result of the
'cash-less exercise', the Warrant holder will not make any payment to the
Corporation in connection with exercising the Warrants.
 
4.              CLOSING
 
4.1           Closing
 
Delivery and sale of the Unit Securities and payment of the Subscription Amount
will be completed (the “Closing”) at the offices of Loeb & Loeb LLP at 345 Park
Avenue, New York, New York 10154 at 10:00 a.m. (New York time) (the “Closing
Time”) on September 20, 2012 or such other place or date or time as the
Corporation may determine (the “Closing Date”).
 
 
5

--------------------------------------------------------------------------------

 
 
4.2          Conditions of Closing
 
 
(a)
The Subscriber acknowledges and agrees that the Corporation may provide the
Securities Regulators with a list setting forth the identities of the beneficial
purchasers under the Offering together with other personal information, as
described in section 8.1.

 
 
(b)
The Subscriber acknowledges and agrees that the obligations of the Corporation
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing Time as if made at and as of
the Closing Time, and, unless other arrangements acceptable to the Corporation
have been made, payment by the Subscriber of the Subscription Amount by
certified cheque or bank draft payable to Loeb & Loeb LLP in Trust (“Loeb”) at
345 Park Avenue, New York, NY 10154 or by wire transfer, as detailed below, as
soon as possible and in any event not later than the Business Day first
preceding the Closing Date or at the Closing.

 
Wiring Instructions:


1.      Beneficiary’s Detail:
 
Beneficiary’s Bank Name & Address:
 
Address: Citigroup Private Bank
 666 Fifth Avenue
 New York, NY 10103
 USA
 
Swift Code: TCITIUS33
 
2.     Beneficiary’s Name & Address:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
USA
 
Account Name:  Loeb & Loeb LLP – Trust       
 Account
Account Number: 24576266
Routing /ABA Number: 021000089

 
 
(c)
The Subscriber acknowledges and agrees that the obligations of the Corporation
hereunder are also conditional on the following:

 
 
(i)
the Corporation accepting the Subscriber’s subscription, in whole or in part;

 
 
(ii)
the offer, sale and issuance of the Subscribed Units being exempt from the
prospectus and registration requirements of the Securities Laws;

 
 
(iii)
the Subscriber having properly completed, signed and delivered this Subscription
Agreement to the Corporation, with a copy to SKSP;

 
 
6

--------------------------------------------------------------------------------

 
 
 
(d)
The Corporation acknowledges and agrees that the obligations of the Subscriber
hereunder are conditional on the accuracy of the representations and warranties
of the Corporation contained in this Subscription Agreement as of the date of
this Subscription Agreement and as of the Closing Time as if made at and as of
the Closing Time and the fulfillment of the following additional conditions as
soon as possible and in any event not later than the Closing Time unless waived
by the Subscriber:

 
 
(i)
all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Corporation on or prior to the Closing Date
shall have been performed or complied with in all material respects; and

 
 
(ii)
the Corporation shall have delivered to the Subscriber the following items:

 
 
(1)
certificates representing the Unit Securities purchased by the Subscriber
registered in the name of the Subscriber or its nominee;

 
 
(2)
a copy of this Subscription Agreement duly executed by the Corporation; and

 
 
(3)
such other documents relating to the transactions contemplated by this
Subscription Agreement.

 
5.              REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS
 
5.1           Representations and Warranties of the Corporation
 
The Corporation hereby represents and warrants to the Subscriber (and
acknowledges that the Subscriber is relying thereon) that:
 
 
(a)
The Corporation is a corporation duly incorporated and validly existing under
the laws of Delaware. The Corporation is duly qualified to transact its
business, except where failure to be so qualified would not have a material
adverse effect on the Corporation’s financial condition, prospects, business,
operations or property.

 
 
(b)
The Corporation has all required corporate power, authority and capacity to
enter into and carry out the provisions of this Subscription Agreement and the
transactions contemplated hereby and all necessary corporate action has been
taken or will have been taken prior to the Closing Time by the Corporation to
duly authorize the execution and delivery of this Subscription Agreement so as
to validly create, issue and deliver the securities comprising the Subscribed
Units.

 
 
(c)
The Corporation is not in default or in breach of, and execution and delivery of
this Subscription Agreement by the Corporation, the performance and compliance
with the terms of this Subscription Agreement and the issue and sale of the
Subscribed Units will not result in any breach of, or be in conflict with or
constitute a default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a default either directly or indirectly
under any term or provision of the constating documents, articles or resolutions
of the Corporation.

 
 
(d)
The Unit Securities will be validly issued and outstanding (and in respect of
the Common Stock comprised therein, as fully paid and non-assessable).  Upon the
exercise of the Warrants in accordance with the terms set out in the
certificates representing the Warrants (including payment of the applicable
exercise price), the Warrant Stock will be duly issued as fully paid and
non-assessable.

 
 
(e)
This Subscription Agreement has been or will be, at or prior to the Closing
Time, duly authorized, executed and delivered by the Corporation and will be a
valid and binding obligation of the Corporation enforceable in accordance with
its terms (except as the enforceability thereof may be limited by (i)
bankruptcy, insolvency or similar laws affecting creditors’ rights generally, or
(ii) general equitable principles).

 
 
7

--------------------------------------------------------------------------------

 
 
 
(f)
By execution of this Subscription Agreement, the Corporation hereby agrees with
the Subscriber that the representations and warranties made by the Corporation
to the Agent as set forth in the Agency Agreement shall apply, mutatis mutandis,
to the Subscriber. Such representations and warranties shall continue in full
force and effect for the benefit of the Subscriber in accordance with the Agency
Agreement.

 
5.2           Representations, Warranties and Covenants of the Subscriber
 
The Subscriber hereby represents and warrants to, and covenants with, the
Corporation as follows as at the date hereof and as at the Closing Time and
acknowledges that the Corporation and its legal counsel are relying on such
representations and warranties in connection with the transactions contemplated
herein:
 
 
(a)
The Subscriber is resident or, if not an individual, has its head office, in the
jurisdiction set out in the “Subscription and Subscriber Information” on page 2
of this Subscription Agreement. The address set forth in the “Subscription and
Subscriber Information” on page 2 of this Subscription Agreement is the
residence or place of business of the Subscriber, and such address was not
obtained or used solely for the purpose of acquiring Units, and the Subscriber
was solicited to purchase Units solely in such jurisdiction.

 
 
(b)
The Subscriber will not offer, sell or otherwise dispose of the Unit Securities
or Warrant Stock in the United States or to, or to the account of, a U.S. Person
unless the Corporation has consented to such offer, sale or distribution, and
such offer, sale or disposition is made in accordance with an exemption from the
registration requirements of the U.S. Securities Act and the Securities Laws of
all applicable states of the United States or the U.S. Securities and Exchange
Commission has declared effective a registration statement in respect of such
securities.

 
 
(c)
The Subscriber represents, warrants and certifies as set out in Schedule “A”
hereto and further certifies that the Subscriber falls into one or more of the
categories of accredited investor listed in Appendix “A” of the attached
Schedule “A” hereto (as specified by the Subscriber in such Schedule). The
representations, warranties and certifications contained therein are true and
correct as at the date hereof and will be true and correct at the Closing Time.

 
 
(d)
The execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the subscription for and purchase of the
Subscribed Units and the completion of the transactions described herein by the
Subscriber will not result in any breach of, or be in conflict with or
constitute a default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a default under any term or provision
of the certificate of incorporation, by-laws or board resolutions of the
Subscriber, the Securities Laws or any other laws applicable to the Subscriber,
any agreement to which the Subscriber is a party, or any judgment, decree,
order, statute, rule or regulation applicable to the Subscriber.

 
 
(e)
The Subscriber is subscribing for the Subscribed Units as principal for its own
account and not with a view to the resale or distribution of all or any of the
Subscribed Units.

 
 
(f)
This Subscription Agreement has been duly and properly authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of, the
Subscriber. This Subscription Agreement is enforceable in accordance with its
terms against the Subscriber.

 
 
(g)
If the Subscriber is:

 
 
8

--------------------------------------------------------------------------------

 
 
 
(i)
a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Subscribed Units as contemplated herein and to
observe and perform its obligations under the terms of this Subscription
Agreement;

 
 
(ii)
a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or

 
 
(iii)
an individual, the Subscriber is of the full age of majority and is legally
competent to execute this Subscription Agreement and to observe and perform his
or her covenants and obligations hereunder.

 
 
(h)
No Person has made to the Subscriber any written or oral representations:

 
 
(i)
that any Person will resell or repurchase any of the Unit Securities or the
Warrant Stock;

 
 
(ii)
that any Person will refund the Subscription Amount (or any portion thereof);

 
 
(iii)
as to the future price or value of the Common Stock or the Warrants.

 
 
(i)
This subscription has not been made through or as a result of, and the
distribution of Units is not being accompanied by, any form of advertisement,
including, without limitation, in printed public media, radio, television,
internet or telecommunications, including electronic display, or as part of a
general solicitation.

 
 
(j)
The delivery of this subscription, the acceptance hereof by the Corporation and
the issuance of the Unit Securities to the Subscriber complies with all
applicable laws of the Subscriber’s jurisdiction of residence and domicile and
will not cause the Corporation or any of its officers or directors to become
subject to or require any disclosure, prospectus or other reporting requirement
to which the Corporation is not currently subject.

 
 
(k)
None of the funds the Subscriber is using to purchase the Subscribed Units is,
to the knowledge of the Subscriber, proceeds obtained or derived, directly or
directly, as a result of illegal activities. The funds being used to purchase
the Subscribed Units which will be advanced by the Subscriber to the Corporation
hereunder will not represent proceeds of crime for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”)
and the Subscriber acknowledges that the Corporation may in the future be
required by law to disclose the Subscriber’s name and other information relating
to this Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA. To the best of the Subscriber’s
knowledge (i) none of the funds to be provided by the Subscriber (A) are being
tendered on behalf of a Person who has not been identified to the Subscriber or
(B) have been or will be derived from proceeds of criminal activity, and (ii)
the Subscriber shall promptly notify the Corporation if the Subscriber discovers
that any of such representations cease to be true, and to provide the
Corporation with appropriate information in connection therewith.  Neither the
Subscriber, or if the Subscriber is an entity, the beneficial owners of such
entity, (a) is listed on any Government Lists (as defined below), (b) is a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of the Office of Foreign Assets Control (“OFAC”) or in any enabling legislation
or other Presidential Executive Order in respect thereof, (c) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any Patriot Act Offense (as defined below), or (d) is
currently under investigation by any governmental authority for alleged criminal
activity in connection with any Patriot Act Offense.  For purposes hereof, the
term “Patriot Act Offense” means (i) any violation of the criminal laws of the
United States of America, or that would be a criminal violation if committed
within the jurisdiction of the United States of America, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism, (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, (D) the Money Laundering Control Act of 1986, or (E)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001; and (ii) the
crime of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense under clause (i).  For purposes hereof, the term “Government
Lists” means (x) the Specially Designated Nationals and Blocked Persons Lists
maintained by the OFAC, (y) any other list of terrorists, terrorist
organizations, or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that is now included in “Governmental Lists,” or (z) any
similar lists maintained by the United States Department of State, the United
States Department of Commerce, or any other government authority or pursuant to
any Executive Order of the President of the United States of America that is now
included in Governmental Lists

 
 
9

--------------------------------------------------------------------------------

 
 
 
(l)
The Subscriber has not reproduced, duplicated or delivered this Subscription
Agreement to any other Person, except to the Subscriber’s professional advisers
or as instructed by the Corporation.

 
5.3           Acknowledgements and Agreements of the Subscriber
 
The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, acknowledges and agrees as follows:
 
 
(a)
No securities commission, agency, governmental authority, regulatory body, stock
exchange or other regulatory body has reviewed or passed on the merits of the
Unit Securities.

 
 
(b)
The Unit Securities, and any Warrant Stock issued, will be subject to statutory
resale restrictions under the Securities Laws of the United States and the state
in which the Subscriber resides and under other applicable securities laws, and
the Subscriber covenants that it will not resell the Unit Securities or any
issued Warrant Stock except in compliance with such laws.

 
 
(c)
The Subscriber has been advised to consult its own legal advisors with respect
to trading in the Unit Securities and Warrant Stock and with respect to the
resale restrictions imposed by the Securities Laws of the United States and the
state in which the Subscriber resides and other applicable securities laws, and
acknowledges that no representation has been made respecting the applicable
holding periods imposed by the Securities Laws or other resale restrictions
applicable to such securities that restrict the ability of the Subscriber to
resell such securities. The Subscriber is responsible for obtaining such
independent legal and tax advice as it considers appropriate in connection with
the execution, delivery and performance of this Subscription Agreement and the
transactions contemplated under this Subscription Agreement, including, without
limitation, for the purposes of giving representations, warranties and covenants
under this Subscription Agreement, as well as with respect to tax treatment
associated with the cashless exercise of the Warrants.

 
 
(d)
The certificates representing the Unit Securities will bear the following
legends as required by the Securities Laws, and the Subscriber agrees to comply
with the terms of such legend, and that any Warrant Stock issued while resale
restrictions apply will also bear such legends:

 
 
10

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THE SECURITIES REPRESENTED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
 FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION, TO SUCH EFFECT.  THE HOLDER MAY NOT ENGAGE IN
ANY HEDGING TRANSACTION WITH REGARD TO THESE SECURITIES EXCEPT IN COMPLIANCE
WITH THE U.S. SECURITIES ACT.
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES
OF THE TORONTO STOCK EXCHANGE SINCE THEY ARE NOT FREELY TRANSFERABLE, AND
CONSEQUENTLY, ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD
DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON THE TORONTO STOCK EXCHANGE.”
 
 
(e)
The Subscriber acknowledges that an investment in the Units is speculative,
involving a high degree of risk, and the Subscriber has such knowledge,
sophistication and experience in business and financial matters as to be capable
of evaluating the merits and risks of its investment in the Subscribed Units and
is able to bear the economic risk of loss of its entire investment.

 
 
(f)
The Corporation and its counsel are relying on the representations, warranties
and covenants contained herein and in the attached Schedule “A” hereto to
determine the Subscriber’s eligibility to subscribe for Units under applicable
Securities Laws, and the Subscriber agrees to indemnify the Corporation and its
directors and officers (“indemnitees”) against all losses, claims, costs,
expenses, damages or liabilities, including attorneys’ fees, which any of them
may suffer or incur as a result of or arising from reliance thereon.  Without
limiting the foregoing, the Subscriber shall so indemnify the indemnitees with
respect to any unsuccessful action that Subscriber brings with respect to
Subscriber’s investment hereunder. The Subscriber undertakes to immediately
notify the Corporation of any change in any statement or other information
relating to the Subscriber set forth herein or in such applicable Schedules
which takes place prior to the Closing Time.

 
 
(g)
The Subscriber acknowledges that investors who acquire securities by way of a
private placement have significantly fewer rights and remedies available to them
than investors who acquire securities offered by a prospectus. For example,
investors who acquire securities by way of a private placement do not have the
benefit of certain statutory remedies against an issuer’s agents, auditors,
directors and officers that are available to investors who acquire securities
offered by a prospectus. And the Subscriber is also aware that the common law
may not provide investors with an adequate remedy in the event that they suffer
investment losses in connection with securities acquired in a private placement.

 
 
(h)
The Subscriber is responsible for obtaining independent legal advice.

 
 
(i)
The Subscriber agrees that this Subscription Agreement does not constitute an
offer to sell or issue, or the solicitation of an offer to buy or subscribe for,
the Subscribed Units in any jurisdiction in which such an offer or solicitation
is unlawful.

 
 
(j)
The Subscriber acknowledges that there is a risk that insufficient funds may be
raised through the Closing to fund the Corporation’s objectives and that further
financing may not be available.

 
 
11

--------------------------------------------------------------------------------

 
 
 
(k)
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of special counsel or other
advisors retained by the Subscriber) relating to the purchase of the Subscribed
Units shall be borne by the Subscriber.

 
5.4           Reliance on Representations, Warranties, Covenants and
Acknowledgements
 
The Subscriber acknowledges and agrees that the representations, warranties,
covenants and acknowledgements made by the Subscriber in this Subscription
Agreement are made with the intention that they may be relied upon by the
Corporation in determining the Subscriber’s eligibility (and, if applicable, the
eligibility of others for whom the Subscriber is acting) to purchase Units under
the Securities Laws.  The Subscriber further agrees that by accepting the
Subscribed Units, the Subscriber shall be representing and warranting that such
representations, warranties, acknowledgements and covenants are true as at the
Closing Time with the same force and effect as if they had been made by the
Subscriber at the Closing Time and that they shall survive the purchase by the
Subscriber of Units for the benefit of the Corporation and shall continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of any of such Unit Securities.
 
6.              SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
6.1           Survival of Representations, Warranties and Covenants
 
The representations, warranties and covenants contained in this Subscription
Agreement shall survive the Closing and, notwithstanding such Closing or any
investigation made by or on behalf of the Person(s) to whom such
representations, warranties and covenants are provided (the “Recipient”) with
respect thereto, shall continue in full force and effect for the benefit of the
Recipient after the Closing Date for a period of two (2) years.
 
7.              COMPENSATION
 
7.1           Compensation
 
The Agent will receive from the Corporation a cash commission equal to 8% of the
gross proceeds of the Offering; and the Corporation will also grant to the Agent
such number of broker’s warrants to purchase Units (“Broker Units”) as is equal
to 4% of the aggregate number of Units issued pursuant to the Offering (“the
Compensation”) excluding proceeds arising from Units issued to insiders
(directors, officers or persons owning or controlling more than 10% of the
outstanding shares of the Corporation), for which no Compensation is
payable.  Each broker’s warrant will entitle the Agent to purchase one Broker
Unit at US$0.21 at any time before the 30-month anniversary of the Closing
Date.  Each Broker Unit shall consist of one share of Common Stock and one half
of one Warrant, with each such whole Warrant exercisable into one share of
Common Stock at US$0.30 per share at any time before the 30-month anniversary of
the Closing Date.  The Corporation will also pay certain fees and expenses of
the Agent in connection with the Offering, excluding proceeds arising from Units
issued to insiders (directors, officers or persons owning or controlling more
than 10% of the outstanding shares of the Corporation), for which no
Compensation is payable; for greater certainty, Compensation of 8% cash and 4%
Broker Units shall be payable in the form of finders’ fees and/or corporate
finance fees with respect to all other Units issued concurrently with the
Offering, however placed.
 
8.           COLLECTION OF PERSONAL INFORMATION
 
 
12

--------------------------------------------------------------------------------

 
 
8.1           Collection of Personal Information
 
The Subscriber acknowledges, consents and authorizes the Corporation to collect
the Subscriber’s personal information for the purpose of completing the
Subscriber’s subscription and the Offering. The Subscriber acknowledges and
consents to the Corporation retaining the personal information for as long as
permitted or required by applicable law or business practices.  The Subscriber
further acknowledges, consents and authorizes the Corporation to deliver to the
Ontario Securities Commission and any other securities commission or similar
regulatory authority personal information and further acknowledges and consents
to the fact that the Corporation may be required by applicable Securities Laws,
stock exchange rules and Investment Industry Regulatory Organization of Canada
rules to provide regulatory authorities any personal information provided by the
Subscriber respecting itself. The Subscriber acknowledges that this information
is being collected indirectly by the Ontario Securities Commission, and may be
collected, used and disclosed by other Securities Regulators, under the
authority granted to it in applicable Securities Laws. The Subscriber
acknowledges that this information is being collected for the purposes of the
administration and enforcement of the securities legislation of Ontario and
further acknowledges that the public official in Ontario who can answer
questions about the Ontario Securities Commission’s indirect collection of such
information is the Administrative Assistant to the Director of Corporate
Finance, Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8, who
may be contacted at (416) 593-8086.  The Subscriber acknowledges and consents to
the disclosure of the Subscriber’s Personal Information (as defined below) to
regulatory authorities (including the Ontario Securities Commission as described
above) and Canadian stock exchanges on which the Common Stock may be listed,
Canadian tax authorities, authorities pursuant to the PCMLTFA, the Corporation’s
registrar and transfer agent, and any of the other parties involved in the
Offering, including legal counsel and that Personal Information may be included
in record books in connection with the Offering.  For such purposes, “Personal
Information” means any information about the Subscriber (and any beneficial
purchaser for whose benefit the Subscriber is acting) and includes any
information provided in this Subscription Agreement.
 
9.              MISCELLANEOUS
 
9.1           Notices
 
Any notice, direction or other instrument required or permitted to be given to
any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:
 



(i)
In the case of the Corporation, to:   With a copy to:           NeuLion, Inc.  
Stikeman Keeley Spiegel Pasternack LLP
 
1600 Old Country Road
 
220 Bay Street, Suite 500
 
Plainview, New York
 
Toronto, ON
 
11803
 
M5J 2W4
         
Attention: General Counsel
 
Attention: Robert Spiegel
 
Fax: 516-622-7510
 
Fax: 416-365-1813
        (ii)
In the case of the Subscriber, to the address set forth herein under
“SUBSCRIPTION AND SUBSCRIBER INFORMATION.”

 
9.2           Further Assurances
 
Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.
 
9.3           Time of the Essence
 
Time shall be of the essence of this Subscription Agreement and every part
hereof.
 
9.4           Applicable Law
 
This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of Ontario without
reference to conflicts of law rules. Any and all disputes arising under this
Subscription Agreement, whether as to interpretation, performance or otherwise,
shall be subject to the non-exclusive jurisdiction of the courts of the Province
of Ontario and each of the parties hereto hereby irrevocably attorns to the
jurisdiction of the courts of such province.
 
 
13

--------------------------------------------------------------------------------

 
 
9.5           Entire Agreement
 
This Subscription Agreement, including the Schedules hereto, constitutes the
entire agreement between the parties with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the parties.  There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements or understandings, express or implied, between the parties hereto
other than those expressly set forth in this Subscription Agreement or in any
such agreement, certificate, affidavit, statutory declaration or other document
as aforesaid. This Subscription Agreement may not be amended or modified in any
respect except by written instrument executed by each of the parties hereto.
 
9.6           Counterparts
 
This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original, PDF or faxed form and the parties adopt any
signature received by a receiving fax machine or by PDF as original signatures
of the parties. If less than a complete copy of this Subscription Agreement is
delivered to the Corporation at the Closing Time, the Corporation shall be
entitled to assume that the Subscriber accepts and agrees with all terms and
conditions of this Subscription Agreement on the pages not delivered at the
Closing Time unaltered.
 
9.7           Assignment
 
This Subscription Agreement may not be assigned by either party except with the
prior written consent of the other parties hereto.
 
9.8           Enurement
 
This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.
 
9.9           Language
 
The parties hereto acknowledge and confirm that they have requested that this
Subscription Agreement as well as all notices and other documents contemplated
hereby be drawn up on the English language.
 
9.10         Acceptance
 
The Corporation hereby accepts the subscription for Units as set forth in the
“Subscription and Subscriber Information” on page 2 of this Subscription
Agreement on the terms and conditions contained in the Subscription Agreement
(including all applicable schedules) this________ day of _________, 2012.
 
 

 
NEULION, INC.
                      By:         Authorized Signing Officer  

 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE “A” CERTIFICATE OF
ACCREDITED INVESTOR
(FOR ACCREDITED INVESTORS)
 
TO:           NEULION, INC. (the “Corporation”)
 
In connection with the purchase of Units of securities of the Corporation (the
“Units”) by the undersigned subscriber or, if applicable, the principal on whose
behalf the undersigned is purchasing as agent (the “Subscriber” for the purposes
of this Certificate), the Subscriber hereby represents, warrants, covenants and
certifies to the Corporation that:
 
1.
the Subscriber is purchasing the Units as principal for its own account;

 
2.
the Subscriber is an “accredited investor” by virtue of satisfying one or more
of the indicated criterion set out in Appendix “A” to this Certificate
[IMPORTANT: PLEASE INITIAL THE APPLICABLE PROVISION IN APPENDIX “A” TO THIS
CERTIFICATE];

 
3.
upon execution of this Certificate by the Subscriber, this Certificate
(including Appendix “A” hereto) shall be incorporated into and form a part of
the subscription agreement to which this Certificate is attached; and

 
4.
if any of the representations and warranties set forth above ceases to be true
and accurate at any time prior to the Closing Time (as defined in the
subscription agreement to which this Certificate is attached), the Subscriber
will promptly notify the Corporation.

 
 
Dated: _______________, 2012.
                 
Print name of Subscriber
                By:           Signature                 Print name of Signatory
(if different from Subscriber)                 Title  

 
 
15

--------------------------------------------------------------------------------

 
 
APPENDIX “A” (TO SCHEDULE “A”)
TO CERTIFICATE OF ACCREDITED INVESTOR
 
The offer and sale of Subscribed Units is not being registered under the
Securities Act of 1933, as amended (the "Act") or qualified under state
securities laws, in reliance upon exemptions from such registration and
qualification requirements for transactions not involving any public offering.
Information supplied through this Questionnaire will be used to ensure
compliance with the requirements of such exemptions.
 
The undersigned Subscriber represents and warrants to the Corporation that:
 
(a)  The information contained herein is complete and accurate and may be relied
upon by the Corporation; and
 
(b)  Subscriber will notify the Corporation immediately of any material change
in any of such information occurring prior to the acceptance or rejection of the
Subscriber's subscription for the Shares.
 
 
INSTRUCTIONS:
 
The Offering is limited only to Investors who are "accredited," as that term is
defined and construed pursuant to Regulation D under the Securities Act of 1933.
 
IF THE INVESTOR IS A PARTNERSHIP, PLEASE ATTACH AN EXECUTED COPY OF THE
PARTNERSHIP AGREEMENT AND ALL AMENDMENTS THERETO.
 
IF THE INVESTOR IS A CORPORATION, PLEASE ATTACH A COPY OF THE CERTIFICATE OF
INCORPORATION AND A BOARD OF DIRECTORS RESOLUTION (CERTIFIED BY THE SECRETARY OF
THE CORPORATION) AUTHORIZING THIS INVESTMENT.
 
IF THE INVESTOR IS A TRUST, PLEASE ATTACH A COPY OF THE TRUST AGREEMENT AND ALL
AMENDMENTS THERETO.
 
ACCREDITED INVESTORS QUALIFICATION VERIFICATION
 
1.             FOR INDIVIDUAL INVESTORS ONLY (Initial the most applicable box
below):
 
__________a.  I certify that I have an individual net worth, or my spouse and I
have a combined net worth, in excess of US$1,000,000.  For purposes of this
Questionnaire, “net worth” means the excess of total assets at fair market
value, (not including principal residence, but may include home furnishing, and
automobiles) over total liabilities.
 
__________b.  I certify that I had individual income, exclusive of any income
attributable to my spouse, of more than US$200,000 in the two calendar years
preceding the calendar year in which this Questionnaire is submitted, and I
reasonably expect to have an individual income in excess of US$200,000 during
the current calendar year.
 
__________c.  I certify that my spouse and I had joint income of more than
US$300,000 in the two calendar years preceding the calendar year in which this
Questionnaire is submitted, and reasonably expect to have joint income in excess
of US$300,000 during the current calendar year.
 
2.             FOR CORPORATIONS, BUSINESS TRUSTS, OR PARTNERSHIPS (Initial the
most applicable box below):
 
__________d.  Subscriber certifies that it was not formed for the specific
purpose of acquiring the Shares and that Subscriber has total assets in excess
of US$5,000,000.
 
 
16

--------------------------------------------------------------------------------

 
 
__________e.  Subscriber certifies that all of its equity owners are accredited
Investors under either 1(a) above (i.e., US$1,000,000 net worth) or 1(b) or
1(c)above (i.e., US$200,000 individual or US$300,000 joint income). Please list
below the names of all equity owners and the manner in which they qualify (check
applicable category).





   
Check the Applicable Box
 
 
Names of All Equity Owners
 
 
US$1,000,000
Net Worth
 
US$200,000 (individual)
or US$300,000 (Joint)
Minimum Income
         
 
 
o
 
o
 
           
o
 
o
 
           
o
 
o
 
           
o
 
o

 
3.           FOR TRUSTS (Initial the most applicable box below):
 
_______ f.  The undersigned financial institution certifies that it is (i) a
bank, savings and loan association, or other regulated financial institution;
(ii) acting in its fiduciary capacity as trustee; and (iii) subscribing for the
purchase of the Interests on behalf of the subscribing trust.
 
_______ g.  The undersigned certifies that the subscribing trust has total
assets in excess of US$5,000,000,and that the person making the investment
decision on behalf of the trust has such knowledge and experience in financial
and business matters that he is capable of evaluation the merits and risks of an
investment in the Interests.
 
_______ h.  The undersigned certifies that it is a revocable trust that may be
amended or revoked at any time by the grantors thereof, and all of the grantors
are accredited Investors under either 1(a) above (i.e., US$1,000,000 net worth)
or 1(b) or 1(c)above (i.e., US$200,000 individual or US$300,000 joint income).
Please below the names of all grantors.







   
Check the Applicable Box
 
 
Names of All Grantors
 
 
US$1,000,000
Net Worth
 
US$200,000 (individual)
or US$300,000 (Joint)
Minimum Income
             
o
 
o
 
           
o
 
o
 
           
o
 
o
 
           
o
 
o



 
4.           FOR EMPLOYEES BENEFIT PLANS (INCLUDING KEOGH PLANS) (Initial the
most applicable box below):
 
_______I.  The undersigned is an employee benefit plan within the meaning of the
Employee Retirement income Security Act of 1974, as amended (“ERISA”) and the
decision to invest in the Corporation was made by a plan fiduciary (as defined
in Section 3 (21) of ERISA), which is neither a bank, savings and loan
association, insurance Corporation, or registered investment advisor. Please
state the name of such plan fiduciary: _________________________________
 
_______J.  The undersigned is an employee benefit plan within the meaning of
ERISA and has total assets in excess of US$5,000,000.
 
 
17

--------------------------------------------------------------------------------

 
 
_______K.  The undersigned is an employee benefit plan within the meaning of
ERISA, the plan is self-directed, and the investment decision is being made by
an accredited Investor who either 1(a) above (i.e., US$1,000,000 net worth) or
1(b) or 1(c) above (i.e. US$200,000 individual or US$300,000 joint
income).  Please list below the names of all such participants.
 



   
Check the Applicable Box
 
Names of All Participants
 
 
US$1,000,000
Net Worth
 
US$200,000 (individual)
or US$300,000 (Joint)
Minimum Income
             
o
 
o
 
           
o
 
o
 
           
o
 
o
 
           
o
 
o



 
5.           FOR INDIVIDUAL RETIREMENT ACCOUNTS (Initial below):
 
______1.  The undersigned hereby certifies that the beneficiary thereof is an
accredited Investor under either (a) above (i.e., US$1,000,000 net worth) or (b)
or (c) above (i.e. US$200,000 individual or US$300,000 joint income)
 
6.           FOR 501(c)(3) ORGANIZATIONS (Initial below):
 
______1. The undersigned hereby certifies that the beneficiary thereof is an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the
Interests, with total assets in excess of US$5,000,000.
 


DATED:
 
 
SUBSCRIBER:
 
 



 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
TERM SHEET
 
Issue:
Approximately 20 million Units
   
Issue Price:
$0.20 per Unit
   
Issue Size:
Approximately $4 million
   
Units:
Each Unit consists of one share of Common Stock and one-half of one purchase
warrant exercisable at US$0.30 for 30 months following closing.
   
Warrants:
Warrant exercise will take place on a 'cash-less' basis, which will result in
the warrant holder receiving shares of Common Stock equal to the value of the
intrinsic value of the warrants being exercised.  The intrinsic value will be
determined by subtracting the exercise price of US$0.30 from the average of the
closing prices from the previous 5 days prior to notice of the warrant exercise
(conversion from CDN dollars to US dollars will take place).  As a result of the
'cash-less exercise', the warrant holder will not make any payment to the
Corporation in connection with exercising the warrants. 12 3
   
Insider Purchases:
Charles B. Wang, Chairman, and G. Scott Paterson, Executive Vice Chairman,
intend to purchase, directly or through affiliates, $1,000,000 and $200,000 of
the Offering, respectively.
   
Type of Transaction:
Private Placement of Units under Regulation D and Regulation S for U.S.
Investors and Non-U.S. Investors, respectively.
   
Eligible Investors:
Accredited investors in selected Canadian provinces, certain U.S. states and
certain other jurisdictions.
   
Hold Period:
Shares of Common Stock: Six months from the Closing Date. 4 5
     
Warrants: The shares of Common Stock received from any exercise of warrants will
be tradable 6 months following closing.4
   
Commissions/Fees:
8% cash and 4% broker Units (4% cash and 2% broker Units to sub agents).
   
Use of Proceeds:
Net proceeds will be used for general corporate purposes.
   
Closing Date:
On or about September 20, 2012.
   
Agent:
D & D Securities Inc.

 
                                                                    
1 The warrant exercise price is in US dollars due to the fact that NeuLion
reports in US dollars. Had the warrant exercise price been in Canadian dollars,
time consuming, laborious and costly quarterly financial statement adjustments
would have been required due to their status, in that case, as derivative
instruments.
2 Assuming an investor exercises 100,000 warrants and the 5-day average closing
price of the Corporation's stock price is $.50, then the number of shares of
Common Stock issued will be 40,000, being the $20,000 of intrinsic value divided
by $.50 per share. 
3 For Canadian investors, the Adjusted Cost Base of the shares of Common Stock
received will be zero. If a U.S. investor does not recognize gain or loss upon
cashless exercise of the Warrant, the U.S. investor’s basis in the shares
received on exercise will equal its basis in the Warrants.  If the cashless
exercise of the Warrants is treated as a taxable exchange, the U.S. investor
would recognize capital gain or loss equal to the difference between the fair
market value of the Warrants surrendered upon exercise and the investor’s basis
in those Warrants.
4 Canadian investors can re-sell their securities to non US investors after 4
months plus 1 day have elapsed, with the Regulation S legend remaining on the
certificate. 
5 To effect the removal of the hold period legend, US securities laws require
that the Corporation's financial statement filings be current during the period
from 6 months to 12 months after closing.  The Corporation or its counsel will
advise Computershare, the transfer agent, at the end of the six-month period and
periodically thereafter, during the six-to-12- month period, whether the
Corporation is current in its reporting, so that shares can be transferred
without further instruction.
* Please note this does not constitute legal advice nor should it be relied upon
for making an investment decision. It is a general overview of anticipated tax
treatment and may not be relied upon.
 
 
 19

--------------------------------------------------------------------------------